Citation Nr: 0619897	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A hearing in front of the undersigned Veterans Law Judge was 
held in June 2002.  A transcript of the hearing has been 
associated with the claims file.

In May the Board issued a decision on the appeal.  In 
February 2004 the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded for 
readjudication.  

In August 2004, the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder.  
The veteran was notified of the decision and he did not 
appeal.  

2.  The evidence submitted since the RO's April 1962 
decision, is cumulative or not competent or relevant.




CONCLUSION OF LAW

1.  The April 1962 rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the April 1962 rating 
decision, which denied service connection for a back 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for a 
back disorder.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In a 
letter of September 2002 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The notice predated the rating 
decision.

The Board notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  The 
veteran had previously been informed of the reason for the 
denial and therefore had actual knowledge of the defects in 
the evidence.  The September 2002 letter specifically 
informed him of the need to submit new and material evidence.  
He was also informed that at the time of the prior denial 
there had been no record of the condition during service or 
within one year of separation.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  The Board 
notes that some of the veteran's personnel records and 
service medical records were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
AOJ contacted NPRC in an attempt to locate any available 
records and all available records were attached to the claims 
file.  These included the entrance and separation 
examination, in-service treatment records and dental records.  
The United States Court of Appeals for Veterans Claims 
("Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In addition to the available service medical records 
obtained,  outpatient medical records and Social Security 
Administration records have been obtained.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

In September 1960 service connection for a herniated disc was 
denied.  Although there was evidence of post-service 
disability, there was no accepted evidence of in-service 
disease or injury.  The RO, in a decision dated in April 
1962, confirmed the prior denial.  The appellant did not 
appeal the RO's decision, and it became final.  

The RO based his decision on the service medical records and 
outpatient treatment records.  Service medical records were 
silent for complaints of or treatment for a back injury or 
disorder.  The separation physical of November 1957 revealed 
a normal spine, neurological system and lower extremities, 
and the veteran denied any pertinent problems in the 
accompanying medical history.  Outpatient treatment records 
of April to May 1960 show that the veteran sought treatment 
for a herniated nucleus pulposis L-5, S-1 on the left.  He 
reported at the time that he had injured his back while in 
basic training in November 1957 when a truck tire struck him.  
He reported that he had no pain at the time, but that since 
that time, he had experienced some back pain.  He stated he 
received some treatment for back support, had X-rays done and 
received medication for occasional pain while in service.  

In September 1960 the RO informed the veteran that he had 
denied his claim for service connection for a back disorder 
as the available records did not show that he had received 
treatment for a back injury or problem while in service.  The 
veteran applied to reopen this claim for a back disorder in 
April 1962.  The RO denied the claim after reviewing 1956 and 
November 1957 X-rays then available which had been 
transferred to VA for review.  The RO noted that no 
additional service records had been found to support the 
claim for service connection for a back disorder.

At the time of the April 1962 denial, of record were lay 
assertions of in-service injury, assertions of continuity of 
symptomatology from the veteran, and evidence of a post-
service disability.  

Added to the record since the April 1962 rating decision are 
additional outpatient treatment records showing treatment for 
a back problem, additional lay statements stating that the 
veteran suffered a back injury while in service and that when 
he returned home from the army he had something wrong with 
his back, Social Security Administration records showing 
award of benefits due to work-related rotator cuff injury and 
showing the veteran has cervical spine degenerative disease, 
and two statements form VA doctors answering to hypotheticals 
presented by the veteran.  

The April 1962 rating decision is final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was last 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, this means that the Board must 
look at all the evidence submitted since the April 1962 
decision

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a post-service diagnosis of a back disorder, but 
no accepted evidence of an in-service disease or injury 
related to the back.  Since that determination, the veteran 
has presented outpatient treatment records which document 
treatment for a back disorder, additional lay statements 
relating that the veteran had back problems upon returning 
home from the army, and two VA doctor statements answering to 
hypotheticals presented by the veteran.  The additional 
evidence is not new and material.  With regards to the lay 
statements and the post-service diagnosis of a back disorder, 
this evidence only shows that the veteran had a post-service 
back disability a fact that was already in evidence at the 
time of the prior denial.  Therefore, this evidence is 
cumulative in nature and cannot be the basis to reopen the 
veteran's claim.  

With regards to the VA doctor's statements of March and April 
2004, the Board recognizes that the veteran is arguing that 
they are medical opinions of a nexus to service.  However, 
the Board notes that the VA doctors did not provide a medical 
opinion but rather answered two questions which were 
hypotheticals presented by the veteran which assume the very 
fact that was the basis for the prior denial, whether the 
veteran had a back injury while in service.  In the forms 
provided by the veteran the VA doctors were asked to agree or 
disagree with the following two statements:  (1) "The fact 
that [the veteran] received a negative military discharge 
examination regarding his low back does not necessarily mean 
that he did not suffer from a low back condition at that 
time.", and (2) "Assuming [the veteran] suffered an 
original injury during service in November 1957 and continued 
to suffer from bouts of recurrent back pain thereafter it is 
at least as likely as not that [the veteran's] continuing 
pain and problems are related to the original injury during 
service."  The Board notes that the VA doctor's answers are 
premised on an assumption that the veteran sustained a back 
injury while in service.  The prior denial was based on a 
lack of accepted evidence of an in-service back injury or any 
back disorders while in service.  The VA doctor's answers do 
not show that the veteran had an in-service back injury or 
that he received treatment for a back disorder while in 
service.  The veteran has not presented any additional 
evidence which documents a back injury while in service.  
They are not material to the veteran's claim as they are not 
evidence of whether the veteran suffered an in-service back 
injury or disease.  Therefore, they are not material and may 
not be used as the basis to reopen the veteran's claim.  

Finally, the Board notes that the veteran's contentions that 
he incurred a back injury while in service are duplicative.  
Accordingly, the additional evidence is not new and material 
and is cumulative.  At the time of the prior denial, the AOJ 
had been presented with the veteran's sworn claim that he had 
had a back condition in 1957.  There was also his 1960 report 
that he had been injured and had had some or occasional back 
pain since 1957.  The veteran's recent recounting is not new.  
Goodwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  The AOJ 
also was presented with the veteran's specific denial of 
pertinent complaints prior to separation.  Therefore, the AOJ 
was at liberty to reject the veteran's revised past history 
of events.  In essence, the AOJ rejected the factual premise 
of an in-service disease or injury.  Even if the Board were 
to determine that the medical forms were medical opinions 
related to the veteran, such would still not be new and 
material evidence as such statements are based upon a 
previously rejected factual premise.  See Reonal v. Brown, 5 
Vet. App. 458 (1993); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  A 
medical opinion based upon a rejected factual premise is not 
new and material evidence.

Stated differently, the veteran has not submitted new and 
material evidence and the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for a back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


